Moore, J.
The only questions of any importance in this case, are believed to be settled by the principles announced by this court in a previous suit between these same parties. (19 Tex., 246.) The court then said, “ when money is advanced on cotton received in store, the cotton is the primary fund for the discharge of the sum advanced.” It must follow, as a necessary deduction from this principle, that the appellee could only bring a personal action against the appellants, when he could no longer look to the cotton as the means out of which he could reimburse himself for his advances. Until this could be done, limitation would not commence to run against his right to maintain such an action. And as less than two years had elapsed from the destruction of the cotton until the commencement of the suit, it cannot be held, if the action was to be regarded as founded upon a mere parol contract, that it was barred by the statute of limitations.
It was also held by the court in the previous ease between these parties, to which we have referred, that a receipt for money, advanced on cotton in store and to arrive, draws interest from its date. The receipt upon which this action is brought, was not executed by the appellants in person, and does not, in direct' and express terms, purport on its face to be given by Patton, hr their name and as their agent. It shows, however, the fact that he received the money for them; and it was-established beyond controversy, by the evidence adduced upon the trial, that he was acting under their instructions, and at their request; and that it was understood at the time by appellee and Patton, that he was acting solely as the agent and on behalf of the appellants, and intended to assume no personal responsibility whatever in the matter. It is a well established rule in transactions of this char*695■acter, if credit is given to the principal, that he is bound by the act of his agent, although the contract does not, on its face, purport to be made in his name, or on his account. The manner and form of such contracts are immaterial; the only practical questions are, was the principal to be bound by the contract ? And did the agent have the power to bind him ? Upon neither of these questions can there, in the present case, be the slightest doubt, and it must, therefore, be held that the receipt upon which the suit was brought, has the same binding effect upon the appellants as if it had been executed by them in person, and that the court did not err in holding that it bore interest from its date.
The judgment is affirmed.
Judgment affirmed.